DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 10/3/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 13, 17 ,20, 25, 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. “Takeda” EP 3 799 492.

Regarding claims 1 and 25, Takeda teaches a method and base station for wireless communications, comprising: 
A processing system configured to determine a limit associated with a quantity of a plurality of downlink control information (DCI) for each of at least one scheduling chain, each of the plurality of DCI to be transmitted on a respective on one of a plurality of data channels, and wherein each of the plurality of DCI in the at least one scheduling chain schedules another one of the plurality of data channels (Type 3 (Paragraphs 56-59) and Figure 5 describe two DCIs (i.e. quantity of DCI) for scheduling chains.  The DCI is used to assign/schedule the PDSCH.  The second DCI can be piggybacked on the PDSCH scheduled by the first DCI; Paragraph 58.  Lastly, Paragraphs 133-134 teaches transmission of the PDSCH is scheduled by the next monitoring period based on the second DCI); and 
A transmitter configured to transmit the plurality of DCI on the plurality of data channels in accordance with the determination to a user-equipment (UE) (Paragraph 58 teaches the DCI is piggybacked and send on the PDSCH scheduled by the first DCI).

Regarding claim 5, Takeda teaches the determining the limit includes determining a limit of the DCI forming the scheduling chain (Figure 5 and Paragraphs 56-59 teaches two DCIs (limit) which form a scheduling chain as the second DCI can be piggybacked on the PDSCH as scheduled by the first DCI). 

Regarding claim 8, Takeda teaches receiving HARQ associated with a data channel having DCI and determining the limit based on the HARQ (Paragraph 73 teaches feeding back HARQ of the PDSCH scheduled by the DCI based on whether the DCI includes resource identifiers or not, see also paragraph 110 which talks about HARQ transmission resources.  Thus one can see HARQ is associated with the DCI which is used to determine a limit).

Regarding claims 13 and 28, Takeda teaches a method and UE for wireless communications, comprising: 
A processing system configured to determine a limit associated with a quantity of a plurality of downlink control information (DCI) for each of at least one scheduling chain, each of the plurality of DCI to be transmitted on a respective one of a plurality of data channels, and wherein each of the plurality of DCI in the scheduling chain schedules another one of the plurality of data channels (Type 3 (Paragraphs 56-59) and Figure 5 describe two DCIs (i.e. quantity of DCI) for scheduling chains.  The DCI is used to assign/schedule the PDSCH.  The second DCI can be piggybacked on the PDSCH scheduled by the first DCI; Paragraph 58.  Lastly, Paragraphs 133-134 teaches transmission of the PDSCH is scheduled by the next monitoring period based on the second DCI); and 
A receiver configured to receive, from a base station, the plurality of DCI on the plurality of data channels in accordance with the determination (Paragraph 58 teaches the DCI is piggybacked and send on the PDSCH scheduled by the first DCI).

Regarding claim 17, Takeda teaches the determining the limit includes determining a limit of the DCI forming the scheduling chain (Figure 5 and Paragraphs 56-59 teaches two DCIs (limit) which form a scheduling chain as the second DCI can be piggybacked on the PDSCH as scheduled by the first DCI). 

Regarding claim 20, Takeda teaches receiving HARQ associated with a data channel having DCI and determining the limit based on the HARQ (Paragraph 73 teaches feeding back HARQ of the PDSCH scheduled by the DCI based on whether the DCI includes resource identifiers or not, see also paragraph 110 which talks about HARQ transmission resources.  Thus one can see HARQ is associated with the DCI which is used to determine a limit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Zhang et al. “Zhang” US 2021/0084623.

Regarding claims 6 and 7, Takeda does not disclose multiple scheduling chains wherein there are multiple CORESETS in a slot; however, Zhang teaches multiple scheduling chains in Figure 1a and multiple CORESETS in one slot as shown in Figures 1a-1f).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Takeda to include multiple CORESETS in a slot of multiple chains as taught by Zhang.
	One would be motivated to make the modification such that QCL parameters can be acquired as taught by Zhang; Paragraph 205.

Regarding claims 18 and 19, Takeda does not disclose multiple scheduling chains wherein there are multiple CORESETS in a slot; however, Zhang teaches multiple scheduling chains in Figure 1a and multiple CORESETS in one slot as shown in Figures 1a-1f).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Takeda to include multiple CORESETS in a slot of multiple chains as taught by Zhang.
	One would be motivated to make the modification such that QCL parameters can be acquired as taught by Zhang; Paragraph 205.

Claim(s) 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Yi et al. “Yi” US 2020/0396760.

Regarding claim 9, Takeda does not disclose skipping the transmission if the DCI is not decoded successfully; however, Yi teaches skipping a scheduled transmission when the DCI is not decoded successfully; Paragraph 556.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Takeda to include not performing a transmission when the DCI is not decoded properly as taught by Yi.
	One would be motivated to make the modification such that a transmission doesn’t occur in the even the information received is not properly processed as taught by Yi; Paragraph 556.

Regarding claim 21, Takeda does not disclose skipping the transmission if the DCI is not decoded successfully; however, Yi teaches skipping a scheduled transmission when the DCI is not decoded successfully; Paragraph 556.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Takeda to include not performing a transmission when the DCI is not decoded properly as taught by Yi.
	One would be motivated to make the modification such that a transmission doesn’t occur in the even the information received is not properly processed as taught by Yi; Paragraph 556.

Allowable Subject Matter
Claims 2-4, 10-12, 14-16, 22-24, 26, 27, 29, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. 
Regarding the amended claims, Applicant argues Takeda only describes two DCI in a chain with only one transmitted in a data channel which fails to teach each of the plurality of DCI are transmitted on a respective one of a plurality of data channels wherein each of the plurality of DCI schedules another one of the plurality of data channels.
The Examiner respectfully disagrees.  Takeda teaches two DCIs (i.e. plurality of DCIs).  The DCI is used to schedule the PDSCH.  There are a first and second PDSCH and thus each DCI is associated with a respective PDSCH (plurality of data channels); Paragraphs 56-59 and Figure 5, see also paragraphs 133-134.    The DCIs are piggybacked on each other and thus schedule another of the channels as claimed; Paragraph 62.  Thus one can see there are a plurality of DCI which correlate to a respective PDSCH (channel).  The instant application describes the piggybacked nature of the DCI as a way to schedule a plurality of channels using a plurality of DCI which is what the Takeda reference is doing as well.  Thus the claims stand properly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419